Exhibit 10.4

 

Execution Version

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

AGILITI, INC.,

 

AGILITI HOLDCO, INC.,

 

and

 

IPC/UHS, L.P.,
as Stockholders’ Representative

 

Dated as of

 

January 4, 2019

 

--------------------------------------------------------------------------------



 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of January 4, 2019 is
hereby entered into by and among Agiliti Holdco, Inc. (f/k/a UHS Holdco, Inc.),
a Delaware corporation (the “Company”), Agiliti, Inc., a Delaware corporation,
as guarantor hereunder (“PubCo”), IPC/UHS, L.P., solely in the capacity of the
Stockholders’ Representative (the “Stockholders’ Representative”), and each of
the successors and assigns thereto.

 

RECITALS

 

WHEREAS, the Persons listed as stockholders and optionholders on Schedule A
hereto (collectively, the “Sellers”) are the record owners of the issued and
outstanding Common Stock, Options and Restricted Stock Units of the Company as
listed on Schedule A;

 

WHEREAS, PubCo, Federal Street Acquisition Corp., a Delaware corporation
(“Parent”), Umpire SPAC Merger Sub, Inc., a Delaware corporation and a
wholly-owned Subsidiary of PubCo (“Parent Merger Sub”), Umpire Cash Merger
Sub, Inc., a Delaware corporation and a wholly-owned Subsidiary of Parent Merger
Sub (“Company Merger Sub”), the Company, solely in their capacities as the
Majority Stockholders, IPC/UHS, L.P. and IPC/UHS Co-Investment Partners, L.P.,
each a Delaware limited partnership, the Stockholders’ Representative, and
solely for purposes of Sections 1.6 and 9.12 thereof, Umpire Equity Merger
Sub, Inc., a Delaware corporation entered into the Amended and Restated
Agreement and Plan of Merger, dated as of December 19, 2018 (the “Merger
Agreement”; capitalized terms used and not otherwise defined herein are used as
defined therein);

 

WHEREAS, on the Closing Date, pursuant to the Merger Agreement, (a) Parent
Merger Sub shall merge with and into Parent, with Parent surviving such merger
(the “Parent Merger”), (b) immediately after the Parent Merger, Company Merger
Sub shall merge with and into the Company, with the Company surviving such
merger (the “Company Merger”, and together with the Parent Merger, the
“Mergers”), and (c) immediately after the Mergers, PubCo shall contribute its
Company stock to Parent (collectively with the Mergers, the “Transactions”),
following which Parent will become a wholly-owned Subsidiary of PubCo, the
Company will become a wholly-owned subsidiary of Parent, and PubCo will become a
publicly traded company;

 

WHEREAS, upon completion of the Transactions, PubCo, Parent, the Company, and
Agiliti Health, Inc. (f/k/a Universal Hospital Services, Inc.), a Delaware
corporation and wholly-owned Subsidiary of the Company (“UHS Opco”) and certain
of the UHS Subsidiaries (together with the Company and UHS Opco, the “UHS
Group”) shall make an election to file a consolidated return and be treated as a
consolidated group for U.S. federal income tax purposes, and may make similar
elections under applicable state and local law, if available;

 

WHEREAS, prior to and as a result of the Transactions, the UHS Group has
generated NOLs (as defined herein) that the PubCo and its Subsidiaries may be
entitled to utilize following the Closing;

 

WHEREAS, this Agreement is intended to provide payments to the Stockholders’
Representative for the benefit of the Sellers in an amount equal to eighty-five
percent (85%) of

 

2

--------------------------------------------------------------------------------



 

the Realized Tax Benefit (as defined herein) from the utilization of the NOLs
subject to the terms hereof;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                Definitions.  As used in this
Agreement, the terms set forth in this Article I shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined).

 

“Agreed Rate” means for any day, a rate per annum equal to the Prime Rate in
effect on such date.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.3(b).

 

“Applicable Treasury Rate”  means a rate equal to the yield to maturity, as of
the date an Early Termination Notice is delivered, of United States Treasury
securities with a constant maturity (the “Applicable Maturity”) (as compiled and
published in the most recent Federal Reserve Statistical Release H 15
(519)) equal to (a) if such Early Termination Notice is delivered prior to the
fifth anniversary of the Closing Date, 10 years, (b) if such Early Termination
Notice is delivered on or after the fifth anniversary of the Closing Date but
prior to the fifteenth anniversary of the Closing Date, the number of years from
the date such Early Termination Notice is delivered through the fifteenth
anniversary of the Closing Date, or (c) if such Early Termination Notice is
delivered on or after the fifteenth anniversary of the Closing Date, two years. 
If there are no United States Treasury securities with a constant maturity equal
to the Applicable Maturity, the yield to maturity shall be interpolated from the
United States Treasury securities with constant maturities that are most nearly
longer than and shorter than the Applicable Maturity.

 

“Business Day” has the meaning set forth in the Merger Agreement.

 

“Change of Control” means any of the following to the extent occurring after the
Closing:

 

i.                  a merger, reorganization, consolidation or similar form of
business transaction directly involving PubCo unless, immediately following such
transaction, more than fifty percent (50%) of the voting power of the then
outstanding voting stock of PubCo resulting from consummation of such
transaction (including, without limitation, any parent or ultimate parent of
such Person that as a result of such transaction owns PubCo) is held, directly
or indirectly, by the existing PubCo equity holders (determined immediately
prior to such transaction and any related transactions) or one or more
Affiliates;

 

3

--------------------------------------------------------------------------------



 

ii.               a transaction in which PubCo, directly or indirectly, sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of PubCo’s assets to Person other than a Person controlled by
PubCo, with the term “control” for purposes of this clause (ii) meaning the
possession, directly or indirectly, of the power to vote more than eighty
percent (80%) of the securities having ordinary voting power for the election of
directors (or comparable positions in the case of partnerships and limited
liability companies);

 

iii.            a transaction in which there is an acquisition of control of
PubCo by a Person or group of Persons, with the term “control” for purposes of
this clause (iii) meaning the possession, directly or indirectly, of the power
to vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or comparable positions in the case of
partnerships and limited liability companies); or

 

iv.           the liquidation or dissolution of PubCo.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the preamble.

 

“Company Merger Sub” is defined in the recitals.

 

“Company Merger” is defined in the recitals.

 

“Deductible Expenses” means United States federal, state and local tax
deductions available to the UHS Group (including any successor consolidated
group, or any successor entities to the UHS Group, including, for the avoidance
of doubt, Pubco and its Affiliates) attributable to (i) any and all deductible
costs and expenses incurred by the UHS Group or by or on behalf of Sellers (to
the extent such amounts are a liability of the UHS Group) as a direct result of
the consummation of the Transactions contemplated by the Merger Agreement;
(ii) all success-based fees of professionals (including investment bankers and
other consultants and advisors) paid by or on behalf of any member of the UHS
Group or any UHS Subsidiary in connection with the transactions contemplated by
this Agreement (calculated taking into account any election made pursuant to
Revenue Procedure 2011-29 for any fees to which it applies); (iii) the
capitalized financing costs and expenses and any prepayment premium as a result
of the satisfaction of Indebtedness in connection with the Closing; (iv) all
sale, “stay-around,” retention, change of control or similar bonuses or payments
paid to current or former employees, directors or consultants of the UHS Group
as a result of the Closing; (v) all payments made to holders of Cash Settled
Options, Rollover Options or RSUs pursuant to Section 2.7 of the Merger
Agreement; and (vi) the exercise or cancellation of each Rollover Option,
limited to the excess of $10 over the exercise price of such Rollover Option,
taken into account when a deduction is recognized for U.S. federal income tax
purposes with respect to such Rollover Option; (vii) any Medicare taxes imposed
with respect to any of the foregoing; and (viii) Incremental Debt Costs, in each
case (except with respect to clause (vi) or the portion of clause (vii) that
relates to clause (vi)), to the extent included in the calculation of Closing
Company Transaction Expenses or Closing Indebtedness or otherwise paid by a
member of the UHS Group prior to the Closing.

 

4

--------------------------------------------------------------------------------



 

“Default Rate” means Prime Rate plus 200 basis points.

 

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or similar provision of state and local tax law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

 

“Dispute” is defined in Section 6.8(a).

 

“Divestiture” means the sale of the Company or any of its direct or indirect
Subsidiaries, other than any such sale that is part of a Change of Control.

 

“Divestiture Acceleration Payment” is defined in Section 4.4(c).

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” is defined in Section 4.3.

 

“Early Termination Notice” is defined in Section 4.3.

 

“Early Termination Schedule” is defined in Section 4.3.

 

“Early Termination Payment” is defined in Section 4.4(b).

 

“Early Termination Rate” means the Applicable Treasury Rate.

 

“Expert” is defined in Section 6.9.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of PubCo and its Subsidiaries using the same methods,
elections, conventions and practices used on the relevant PubCo Group Return
calculated without taking into account (i) the use of Tax Benefits, if any,
(ii) the TRA Tax Benefits, (iii) any net operating losses generated by Parent
prior to the Closing, and (iv) any net operating losses generated by PubCo and
its Subsidiaries after the Closing Date, in each case as determined by PubCo
pursuant to Section 2.1(b).

 

“Interest Amount” is defined in Section 3.1(b).

 

“IRS” means the United States Internal Revenue Service or any successor agency
thereto.

 

“Material Objection Notice” is defined in Section 4.3.

 

“Mergers” is defined in the recitals.

 

“Merger Agreement” is defined in the recitals.

 

“Modified Tax Liability” means, with respect to any Taxable Year, the actual
liability for Taxes of PubCo and its Subsidiaries for such Taxable Year, but
excluding any deductions

 

5

--------------------------------------------------------------------------------



 

attributable to (i) any net operating losses generated by Parent prior to the
Closing, (ii) any net operating losses generated by PubCo or its Subsidiaries
after the Closing Date, in each case as determined by PubCo pursuant to
Section 2.1(b).

 

“Net Tax Benefit” is defined in Section 3.1(b).

 

“New Tax Group” is defined in Section 6.11(a).

 

“NOLs” means any United States federal, state and local deductions, net
operating losses or net operating loss carryforwards (i) of any member of the
UHS Group or any of the UHS Subsidiaries in existence as of the end of day on
the Closing Date and (ii) without duplication, of PubCo and its Affiliates
(including any members of the UHS Group) as a result of the incurrence or
payment any Deductible Expenses.

 

“Objection Notice” is defined in Section 2.2(a).

 

“Parent” is defined in the preamble.

 

“Parent Merger” is defined in the recitals.

 

“Parent Merger Sub” is defined in the recitals.

 

“Payment Date” means any date on which a payment is made pursuant to this
Agreement.

 

“Person” means any individual, corporation, partnership, joint venture,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

 

“Prime Rate” means the highest prime rate of interest quoted from time to time
by The Wall Street Journal, U.S. Edition, as the “base rate” on corporate loans
at large money center commercial banks.  The parties acknowledge that the “base
rate” is not necessarily the lowest rate offered by such large money center
commercial banks.

 

“PubCo” is defined in the recitals.

 

“PubCo Group Return” means the United States federal, state or local Tax Return,
as applicable, of the affiliated or consolidated group of which PubCo is the
parent, filed with respect to Taxes of any Taxable Year.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability for such Taxable Year over the Modified Tax Liability
of PubCo and its Subsidiaries for such Taxable Year.  If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit unless and until there has been
a Determination.

 

“Reconciliation Dispute” is defined in Section 6.9.

 

“Reconciliation Procedures” is defined in Section 2.2(a).

 

6

--------------------------------------------------------------------------------



 

“Schedule” means (i) a Tax Benefit Schedule, or (ii) the Early Termination
Schedule.

 

“Section 382 Ownership Change” means an “ownership change” in respect of the
Company or any of its Subsidiaries for purposes of Section 382 of the Code,
provided that a Section 382 Ownership Change shall not result from an “ownership
change” that is substantially attributable to the Transactions.

 

“Sellers” is defined in the recitals.

 

“Stockholders’ Representative” is defined in the preamble.

 

“Tax Benefit Payment” is defined in Section 3.1(b).

 

“Tax Benefit Schedule” is defined in Section 2.1(a).

 

“Tax Benefits” means the NOLs.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
a comparable section of state or local tax law, as applicable (and, therefore,
for the avoidance of doubt, may include a period of less than 12 months for
which a Tax Return is made), ending on or after the Closing Date.

 

“Taxes” means any and all United States federal, state and local taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.

 

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising regulatory authority relating to
Taxes.

 

“TRA Tax Benefits” means (i) any interest imputed with respect to the Company’s
payment obligations under this Agreement under Sections 1272, 1274 or 483 (or
other provision of the Code) and any similar provision of state and local tax
law, (ii) any deductions with respect to compensatory payments made hereunder
with respect to the Cash Settled Options, Rollover Options and RSUs, and
(iii) any other deductions available to PubCo and its Subsidiaries attributable
to the Company’s payment obligations under this Agreement.

 

“Transactions” is defined in the recitals.

 

“Transferred NOLs” means, in the event of a Divestiture, the NOLs attributable
to the Company or its Subsidiaries sold in a Divestiture to the extent such NOLs
are transferred as part of such Divestiture under applicable Tax law
(disregarding any limitation on the use of such

 

7

--------------------------------------------------------------------------------



 

NOLs as a result of the Divestiture) and do not remain under the applicable tax
law as a Tax asset of PubCo or any of its Subsidiaries (other than the entity
sold in such Divestiture).

 

“Treasury Regulations” means the final and temporary regulations promulgated
under the Code.

 

“UHS Group” is defined in the recitals.

 

“UHS Opco” is defined in the recitals.

 

“UHS Subsidiaries” means any Person of which the Company or UHS Opco owns
directly or indirectly through control of the outstanding capital stock (or
other equity interests) entitled to vote generally or otherwise have the power
to elect a majority of the board of directors or similar governing body.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (a) PubCo and its Subsidiaries will have taxable income for the Taxable
Year in which such date occurs sufficient to fully utilize the deduction
attributable to any unutilized Tax Benefits and TRA Tax Benefits; (b) the United
States federal, state and local income tax rates that will be in effect for any
Taxable Year beginning after such Early Termination Date will be those specified
for such Taxable Year by the Code and other law as in effect on such Early
Termination Date; (c) the utilization of the NOLs for each such Taxable Year or
future Taxable Year, as applicable, will be determined based on the Tax laws in
effect on such Early Termination Date; and (d) any Rollover Options that have
not been exercised on or before such Early Termination Date will be treated as
exercised at the end of the day on such Early Termination Date; provided, that
the amount of TRA Tax Benefits shall be determined by assuming that PubCo and
its Subsidiaries will make payments pursuant to Section 3.1(a) on the date that
is sixty-five (65) calendar days after the due date (including extensions) of
PubCo’s United States federal consolidated income Tax Return.

 

ARTICLE II

 

DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.1.                                Tax Benefit Schedule.

 

(a)                                 Tax Benefit Schedule. Within sixty (60)
calendar days after the filing of the United States federal income tax return of
PubCo for any Taxable Year, but in no event later than September 30, 2023 for
the Taxable Year ending in 2022, the Company shall provide to the Stockholders’
Representative a schedule showing, in reasonable detail, the calculation of the
Realized Tax Benefit for such Taxable Year (a “Tax Benefit Schedule”).  The Tax
Benefit Schedule will become final as provided in Section 2.2(a) and may be
amended as provided in Section 2.2(b).

 

(b)                                 Applicable Principles. The Realized Tax
Benefit for each Taxable Year is intended to measure the decrease in the
modified liability for Taxes of PubCo and its Subsidiaries for such Taxable Year
attributable to the Tax Benefits and the TRA Tax Benefits.  It is intended that
the provisions of this Agreement will not result in duplicative payment of any

 

8

--------------------------------------------------------------------------------



 

amount (including interest) required under this Agreement.  For the purposes of
calculating the Realized Tax Benefit, the liability for Taxes in a Taxable Year
shall be calculated as if the UHS Group’s NOLs are utilized prior to (i) any net
operating losses generated by Parent prior to the Closing, (ii) any net
operating losses generated by PubCo and its Subsidiaries on the Closing Date,
and (iii) any net operating losses generated by the PubCo and its Subsidiaries
at any time following the Closing, in each case as determined by PubCo, and the
Company may use reasonable estimation methodologies for calculating the portion
of the Realized Tax Benefit attributable to U.S. state or local Taxes.  For the
avoidance of doubt, the liability for Taxes will take into account (x) the
deduction of the portion of the Tax Benefit Payment that must be accounted for
as interest under the Code based upon the characterization of Tax Benefit
Payments as additional consideration payable by the Company as consideration in
the Company Merger, and (y) any payments made pursuant to this Agreement in
respect of Cash Settled Options, Rollover Options or RSUs shall be treated as
compensatory payments for services and shall be deductible as such by PubCo and
its Subsidiaries, as applicable.  In the event of a Section 382 Ownership Change
following the date hereof, all amounts payable under this Agreement, including
any Tax Benefit Payments, shall, under all circumstances, continue to be
calculated in all respects as if such Section 382 Ownership Change had not
occurred.  Carryovers or carrybacks of any NOL or other Tax item shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of applicable law governing the use, limitation
and expiration of carryovers or carrybacks of the relevant type; provided that
all amounts payable under this Agreement, including any Tax Benefit Payments,
shall, under all circumstances, continue to be calculated in all regards as if
the NOLs have not expired.

 

Section 2.2.                                Procedures, Amendments.

 

(a)                                 Procedure.  Each time the Company delivers
to the Stockholders’ Representative an applicable Schedule pursuant to this
Agreement, including any Amended Schedule delivered pursuant to Section 2.2(b),
but excluding any Early Termination Schedule or amended Early Termination
Schedule, the Company shall also (x) deliver to the Stockholders’ Representative
schedules, workpapers, and a reasonably detailed calculation by the Company of
the Hypothetical Tax Liability, the Modified Tax Liability and the Realized Tax
Benefit and (y) allow the Stockholders’ Representative reasonable access during
normal business hours at no cost to the appropriate representatives at the
Company or any relevant Subsidiary of PubCo, as appropriate, as requested by the
Stockholders’ Representative in connection with a review of such Schedule. 
Without limiting the application of the preceding sentence, upon the reasonable
request of the Stockholders’ Representative, the Company shall deliver to the
Stockholders’ Representative any other relevant work papers and the final PubCo
Group Return for the applicable Taxable Year.  An applicable Schedule or
amendment thereto shall become final and binding on all parties thirty
(30) calendar days from the date upon which the Stockholders’ Representative has
received the applicable Schedule or amendment thereto unless the Stockholders’
Representative (i) within thirty (30) calendar days after receiving an
applicable Schedule or amendment thereto, provides the Company with notice of a
material objection to such Schedule (an “Objection Notice”) made in good faith
or (ii) provides a written waiver of such right of any Objection Notice within
the period described in clause (i) above, in which case such Schedule or
amendment thereto becomes binding on the date the waiver is received by the
Company.  If the parties, for any reason, are unable to successfully resolve the
issues raised in the Objection Notice within thirty (30) calendar days after
receipt by the Company of an

 

9

--------------------------------------------------------------------------------



 

Objection Notice, the Company and the Stockholders’ Representative shall employ
the reconciliation procedures as described in Section 6.9 (the “Reconciliation
Procedures”).

 

(b)                                 Amended Schedule.  The applicable Schedule
for any Taxable Year may be amended from time to time by the Company (i) in
connection with a Determination affecting such Schedule, (ii) to correct
inaccuracies in the Schedule, (iii) to comply with the Expert’s determination
under the Reconciliation Procedures, (iv) to reflect a change in the Realized
Tax Benefit for such Taxable Year attributable to a carryback or carryforward of
a Tax item to such Taxable Year, or (v) to reflect a change in the Realized Tax
Benefit for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year (any such Schedule, an “Amended Schedule”).

 

ARTICLE III

 

TAX BENEFIT PAYMENTS

 

Section 3.1.                                Payments.

 

(a)                                 Payments.  Within five (5) calendar days
after a Tax Benefit Schedule delivered to the Stockholders’ Representative
becomes final in accordance with Section 2.2(a), the Company shall pay to the
Sellers in accordance with their Pro Rata Percentages (as defined in the Merger
Agreement) the Tax Benefit Payment for such Taxable Year as determined pursuant
to Section 3.1(b).  Each such Tax Benefit Payment shall be made by wire transfer
of immediately available funds to the bank account previously designated by the
Sellers to the Company for payment of the cash portion of the Merger
Consideration or such other account as such Seller may specify in writing to the
Company and the Stockholder Representative.  Notwithstanding the payment
procedures above, compensatory payments in respect of any of the Cash Settled
Options, Rollover Options or RSUs of the Sellers shall be paid through the
Company’s payroll procedures.  Notwithstanding anything to the contrary in this
Agreement, Tax Benefit Payments paid on or before the fifth anniversary of the
Closing Date in respect of any of the Cash Settled Options, Rollover Options or
RSUs of the Sellers are intended to qualify as “transaction-based compensation”
under Treasury Regulation Section 1.409A-3(i)(5)(iv)(A).  Notwithstanding
anything to the contrary in this Agreement, Tax Benefit Payments due to the
Sellers after the fifth anniversary of the Closing Date in respect of any of the
Cash Settled Options, Rollover Options or RSUs of the Sellers shall be paid to a
Seller only if either (i) such Seller is employed by the Company on the first
day of the calendar year following the Taxable Year for which the Realized Tax
Benefit was calculated with respect to such Tax Benefit Payment or (ii) the
Company has aggregate revenue of at least $225,000,000 (equitably adjusted
downward for any corporate divestitures, spin-offs or similar transactions) for
the first two quarters of the Taxable Year following the Taxable Year for which
the Realized Tax Benefit was calculated with respect to such Tax Benefit
Payment.

 

(b)                                 Tax Benefit Payments; Net Tax Benefit;
Interest Amount.  A “Tax Benefit Payment” for a Taxable Year means an amount,
not less than zero, equal to the sum of the Net Tax Benefit and the Interest
Amount for such Taxable Year.  Exhibit A attached hereto sets forth the
Company’s good faith estimate of applicable NOLs and Deductible Expenses as of
the

 

10

--------------------------------------------------------------------------------



 

Closing Date.  The “Net Tax Benefit” for a Taxable Year shall be an amount equal
to the excess, if any, of 85% of the total of:

 

(i)                                     the Realized Tax Benefit as of the end
of such Taxable Year, plus

 

(ii)                                  the amount of the excess, if any, of the
Realized Tax Benefit reflected on an Amended Tax Benefit Schedule for a previous
Taxable Year over the Realized Tax Benefit reflected on the Tax Benefit Schedule
for such previous Taxable Year, minus

 

(iii)                               the amount of the excess, if any, of the
Realized Tax Benefit reflected on a Tax Benefit Schedule for a previous Taxable
Year over the Realized Tax Benefit reflected on the Amended Tax Benefit Schedule
for such previous Taxable Year;

 

provided, however, that to the extent the amounts described in
Section 3.1(b)(ii) and Section 3.1(b)(iii) were taken into account in
determining any Tax Benefit Payment in a preceding Taxable Year, such amounts
shall not be taken into account in determining a Tax Benefit Payment
attributable to any other Taxable Year; provided, however, that to the extent
that an amount described in Section 3.1(b)(iii) does not actually reduce the Tax
Benefit Payment for a Taxable Year because the Tax Benefit Payment cannot be
less than zero, such amount shall be carried forward and applied to future Tax
Benefit Payments.  The “Interest Amount” shall equal the interest on the Net Tax
Benefit calculated at the Agreed Rate from the due date (without extensions) for
filing the PubCo Group Return with respect to Taxes for such Taxable Year until
the Payment Date.  Notwithstanding the foregoing, for each Taxable Year ending
on or after the date of a Change of Control, all Tax Benefit Payments shall be
calculated by utilizing the Valuation Assumptions substituting the terms “the
closing date of a Change of Control” for an “Early Termination Date” in the
definition thereof.

 

Section 3.2.                                Late Payments.  The amount of all or
any portion of any Tax Benefit Payment or Early Termination Payment not made to
the Sellers when due under the terms of this Agreement shall be payable together
with any interest thereon, computed at the Default Rate and commencing from the
date on which such Tax Benefit Payment or Early Termination Payment was properly
due and payable.

 

Section 3.3.                                Guarantee.  PubCo hereby guarantees,
as a primary obligor and not as a surety to the Sellers or the Stockholders’
Representative and their respective permitted successors and assigns, the prompt
payment in full when due, any amount outstanding under, or the timely
performance of, all of the Company’s obligations under this Agreement. PubCo
hereby agrees that, if the Company fails to pay in full when due any amount
outstanding under any of the Company’s obligations hereunder, PubCo shall
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the
Company’s obligations hereunder, the same will be promptly paid in full when due
in accordance with the terms of such extension or renewal.  The obligations of
PubCo under this Section 3.3 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable law, are absolute, irrevocable and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of the Company’s obligations hereunder or any other agreement or
instrument referred to herein or therein, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or

 

11

--------------------------------------------------------------------------------



 

defense of a surety or PubCo (except for payment in full). The guarantee in this
Section 3.3 is a continuing guarantee of payment and shall apply to all
obligations of the Company hereunder whenever arising. PubCo hereby agrees that,
until the payment in full in cash and satisfaction in full of all of the amount
outstanding under, or the timely performance of, all of the Company’s
obligations hereunder and the expiration and termination of this Agreement, it
shall subordinate any claim and shall not exercise any right or remedy, direct
or indirect, arising by reason of any performance by it of its guarantee in this
Section 3.3, whether by subrogation or otherwise, against the Sellers or the
Stockholders’ Representative.

 

ARTICLE IV

 

TERMINATION

 

Section 4.1.                                Termination Generally.  This
Agreement shall terminate on the date on which all required Tax Benefit Payments
have been made under this Agreement.

 

Section 4.2.                                Early Termination and Breach of
Agreement.

 

(a)                                 With the written approval of a majority of
the board of directors of PubCo, the Company may terminate this Agreement with
respect to all amounts payable to the Sellers at any time by causing the Company
to pay to the Sellers their Pro Rata Percentage (as defined in the Merger
Agreement) of the Early Termination Payment; provided, however, that this
Agreement shall terminate only upon the receipt of the entire Early Termination
Payment by the Sellers.  Upon payment of the Early Termination Payment by the
Company, the Company shall not have any further payment obligations under this
Agreement, other than for any (i) Tax Benefit Payment agreed to by the Company
and the Stockholders’ Representative as due and payable but unpaid as of the
Early Termination Notice and (ii) Tax Benefit Payment due for the Taxable Year
ending with or including the date of the Early Termination Notice (except to the
extent that the amount described in clause (i) or (ii) is included in the Early
Termination Payment).

 

(b)                                 In the event of a Change of Control, all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the effective
date of such Change of Control and shall include, but not be limited to, (i) the
Early Termination Payment calculated as if an Early Termination Notice had been
delivered on such date, (ii) any Tax Benefit Payment agreed to by the Company
and the Stockholders’ Representative as due and payable but unpaid as of the
date of the deemed Early Termination Notice, and (iii) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of the deemed Early
Termination Notice (except to the extent that the amount described in clause
(ii) or (iii) is included in the Early Termination Payment).

 

(c)                                  In the event that (x) the Company breaches
any of its material obligations under this Agreement, whether as a result of
failure of the Company to make any payment when due or failure to honor any
other material obligation required hereunder or (y) a case is commenced under
the Bankruptcy Code against PubCo, Parent or the Company and is not dismissed in
sixty (60) days, then, in the case of clause (x) upon notice from the Company
and in the case of clause (y) automatically, all obligations hereunder shall be
accelerated and such

 

12

--------------------------------------------------------------------------------



 

obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such event and shall include, but not be limited to,
(i) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of such event, (ii) any Tax Benefit Payment
agreed to by the Company and the Stockholders’ Representative as due and payable
but unpaid as of the date of such event, and (iii) any Tax Benefit Payment due
for the Taxable Year ending with or including the date of such event (except to
the extent that the amount described in clause (ii) or (iii) is included in the
Early Termination Payment).  Notwithstanding the foregoing, in the event that
the Company breaches this Agreement, the Stockholders’ Representative shall be
entitled to elect for the Sellers to receive the amounts set forth in clauses
(i), (ii) and (iii) above, or to seek specific performance of the terms hereof
from the Company (or PubCo as guarantor).  The parties agree that the failure of
the Company to make any payment due pursuant to this Agreement within three
(3) months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement, and that it will not be considered to
be a breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement until three (3) months of the date such payment is
due.

 

(d)                                 In the event of a Divestiture, the Company
shall pay to the Sellers the Divestiture Acceleration Payment in respect of such
Divestiture, which shall be calculated using the Valuation Assumptions.

 

Section 4.3.                                Early Termination Notice.  In the
event of a Change of Control, Divestiture, or if the Company chooses to exercise
its right of early termination under Section 4.2 above, the Company shall
deliver to the Stockholders’ Representative notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Company’s intention to exercise such right and showing
in reasonable detail the calculation of the Early Termination Payment.  The
Early Termination Schedule shall become final and binding on all parties thirty
(30) calendar days from the first date on which the Stockholders’ Representative
has received such Schedule or amendment thereto unless the Stockholders’
Representative (i) within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Company with notice of a material objection
to such Schedule made in good faith (“Material Objection Notice”) or
(ii) provides a written waiver of such right of a Material Objection Notice
within the period described in clause (i) above, in which case such Schedule
becomes binding on the date the waiver is received by the Company (the “Early
Termination Effective Date”).  If the parties, for any reason, are unable to
successfully resolve the issues raised in such notice within thirty (30)
calendar days after receipt by the Company of the Material Objection Notice, the
Stockholders’ Representative and the Company shall employ the Reconciliation
Procedures.

 

Section 4.4.                                Payment upon Early Termination.

 

(a)                                 Within three (3) calendar days after the
Early Termination Effective Date, the Company shall pay to the Sellers an amount
equal to the Early Termination Payment.  Such payment shall be made by wire
transfer of immediately available funds in the manner described in Section 3.1.

 

13

--------------------------------------------------------------------------------



 

(b)                                 “Early Termination Payment” shall equal the
present value, discounted at the Early Termination Rate as of the Early
Termination Effective Date, of all Tax Benefit Payments that would be required
to be paid by the Company to the Sellers beginning from the Early Termination
Date and applying the Valuation Assumptions; provided, however, that in the
event of a Change of Control, the Early Termination Payment shall be calculated
without giving effect to any limitation on the use of the NOLs resulting from
the Change of Control.

 

(c)                                  A “Divestiture Acceleration Payment” as of
the date of any Divestiture shall equal the present value (discounted at the
Early Termination Rate as of such date) of the Tax Benefit Payments resulting
solely from the Transferred NOLs that would be required to be paid by the
Company to the Sellers beginning from the date of such Divestiture assuming the
Valuation Assumptions are applied, provided that the Divestiture Acceleration
Payment shall be calculated without giving effect to any limitation on the use
of the Transferred NOLs arising from the Divestiture.

 

ARTICLE V

 

TAX MATTERS; CONSISTENCY; COOPERATION

 

Section 5.1.                                Participation in Tax Matters. 
Except as otherwise provided herein and in Section 5.9 of the Merger Agreement,
PubCo shall have full responsibility for, and sole discretion over, all Tax
matters concerning PubCo and its Subsidiaries, including, without limitation,
the preparation, filing or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes.  PubCo shall act in good faith with
respect to the foregoing and will not take any action, or authorize or permit
any of its affiliates or representatives to take any action, that materially
reduces the amount of any Tax Benefit Payment or delays the timing of any Tax
Benefit Payment, including making any material change in accounting policies or
practices (except for any such change required by GAAP or by applicable law). 
Notwithstanding the foregoing, PubCo shall notify the Stockholders’
Representative of, and keep the Stockholders’ Representative reasonably informed
with respect to, the portion of any audit of PubCo or any of its Subsidiaries by
a Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of the Company, the Stockholders’ Representative or the
Sellers under this Agreement, and shall provide the Stockholders’ Representative
with a reasonable opportunity to provide information and other input to PubCo
and its advisors concerning the conduct of any such portion of such audit.

 

Section 5.2.                                Consistency.  PubCo, the Company,
the Stockholders’ Representative and the Sellers agree to report and cause to be
reported for all purposes, including federal, state and local Tax purposes and
financial reporting purposes, all Tax-related items (including, without
limitation, each Tax Benefit Payment) in a manner consistent with that specified
in any Schedule required to be provided by or on behalf of the Company under
this Agreement, unless otherwise required by law.

 

Section 5.3.                                Deduction of Deductible Expenses. 
PubCo shall deduct, or shall cause the appropriate Subsidiary of PubCo to
deduct, any applicable Deductible Expenses to the fullest extent allowed by law
in the earliest Taxable Year that such Deductible Expenses are permitted to be
deducted; provided that PubCo or the applicable Subsidiary shall not be required

 

14

--------------------------------------------------------------------------------



 

to deduct any amount in any Taxable Year that is not “more likely than not”
deductible in such Taxable Year.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1.                                Notices. All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be deemed duly given and received on the date of delivery if delivered
personally or via email or on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service.  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

If to PubCo or the Company, to:

 

Universal Hospital Services, Inc.

6625 West 78th Street, Suite 36

Minneapolis, Minnesota 55439

Attention:

Thomas Leonard, Chief Executive Officer

E-mail:

tomleonard@uhs.com

 

and

 

c/o Federal Street Acquisition Corp.

100 Federal Street, 35th Floor

Boston, MA 02110

Attention: Shari H. Wolkon, General Counsel

E-mail: swolkon@thl.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention:

Jon A. Ballis, P.C.

Richard J. Campbell, P.C.

Carol Anne Huff

Christopher R. Elder

E-mail:

jon.ballis@kirkland.com

richard.campbell@kirkland.com

carolanne.huff@kirkland.com

christopher.elder@kirkland.com

 

15

--------------------------------------------------------------------------------



 

If to the Stockholders’ Representative, to:

 

c/o Irving Place Capital

745 Fifth Avenue, 7th Floor

New York, New York 10153

Attention:

Keith Zadourian

E-mail:

kzadourian@irvingplacecapital.com

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:

Harvey Eisenberg

 

Mark Schwed

Email:

Harvey.Eisenberg@weil.com

 

Mark.Schwed@weil.com

 

Any party may change its address or email address by giving the other party
written notice of its new address or email address in the manner set forth
above.

 

Section 6.2.                                Counterparts. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  Delivery of an
executed signature page to this Agreement by facsimile or PDF transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

Section 6.3.                                Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 6.4.                                Governing Law.

 

(a)                                 This Agreement, and all claims or causes of
action (whether in contract, tort or statute) or matters (including matters of
validity, construction, effect, performance and remedies) that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by, and enforced in accordance with, the internal
substantive and procedural laws of the State of New York, including its statutes
of limitations (without regard to any borrowing statute that would result in the
application of the statute of limitations of any other jurisdiction and
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof).

 

16

--------------------------------------------------------------------------------



 

(b)                                 Each party hereby and any Person asserting
rights as a third party beneficiary may do so only if he, she or it irrevocably
agrees that any Dispute shall be resolved in accordance with the provisions of
this Agreement, including Section 6.8 and Section 6.9, and if legal action is
permitted to be brought in a court of law, shall be  brought only to the
exclusive jurisdiction of the courts of the State of New York in the City of New
York or  the federal courts located in the City of New York, and each party
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding that
is brought in any such court has been brought in an inconvenient forum.  During
the period a Dispute that is filed in accordance with this Section 6.4 is
pending before a court, all actions, suits or proceedings with respect to such 
Dispute or any other  Dispute, including any counterclaim, cross-claim or
interpleader, shall be subject to the exclusive jurisdiction of such courts. 
Each party and any Person asserting rights as a third party beneficiary may do
so only if he, she or it hereby waives, and shall not assert as a defense in any
Dispute, that (a) such Party is not personally subject to the jurisdiction of
the above named courts for any reason, (b) such action, suit or proceeding may
not be brought or is not maintainable in such court, (c) such Party’s property
is exempt or immune from execution, (d) such action, suit or proceeding is
brought in an inconvenient forum, or (e) the venue of such action, suit or
proceeding is improper.  A final judgment in any action, suit or proceeding
described in this Section 6.3 following the expiration of any period permitted
for appeal and subject to any stay during appeal shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Laws.  EACH OF THE PARTIES AND ANY PERSON ASSERTING
RIGHTS AS A THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR
COUNTERCLAIMS ASSERTED IN ANY DISPUTE RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO.  IF
THE SUBJECT MATTER OF ANY SUCH DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL
IS PROHIBITED, NO PARTY NOR ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY SHALL ASSERT IN SUCH DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
FURTHERMORE, NO PARTY NOR ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH DISPUTE WITH A SEPARATE ACTION OR
OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

 

Section 6.5.                                Severability. If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

17

--------------------------------------------------------------------------------



 

Section 6.6.                                Successors; Assignment; Amendments;
Waivers.

 

(a)                                 Each of the Sellers may assign any of its
rights under this Agreement to any Person as long as such transferee has
executed and delivered, or, in connection with such transfer, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to the Company, agreeing to become a Seller for all purposes of
this Agreement, except as otherwise provided in such joinder.

 

(b)                                 The Stockholders’ Representative may assign
its rights under this Agreement in its sole discretion to any Person as long as
such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Company, agreeing to become the
Stockholders’ Representative for all purposes of this Agreement, except as
otherwise provided in such joinder.  Each Seller agrees to that such transferee
shall, with respect to this Agreement, be subject to all of the rights and
obligations of the Stockholders’ Representative set forth in Section 9.14 of the
Merger Agreement.

 

(c)                                  No provision of this Agreement may be
amended unless such amendment is approved in writing by both the Company and the
Stockholders’ Representative.  No provision of this Agreement may be waived
unless such waiver is in writing and signed by the party against whom the waiver
is to be effective.

 

(d)                                 All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto, including the Sellers, and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  PubCo and the Company shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of PubCo or the Company, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that PubCo and/or the Company (as
applicable) would be required to perform if no such succession had taken place.

 

Section 6.7.                                Titles and Subtitles. The titles of
the sections and subsections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

 

Section 6.8.                                Resolution of Disputes. Except to
the extent provided in Section 6.9, to the fullest extent permitted by Law and
subject to the provisions of this Section 6.8, the parties hereto agree that any
dispute, controversy or claim arising out of or relating to this Agreement,
including the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement and the validity, scope and enforceability of
this arbitration provision (whether based on contract, tort, statute or other
legal or equitable theory) (a “Dispute”), shall be resolved in binding
arbitration in accordance with the following provisions:

 

(a)                                 Such Dispute shall be resolved by binding
arbitration administered by JAMS in accordance with the provisions of JAMS’
Comprehensive Arbitration Rules and Procedures as in effect at the time of the
arbitration.

 

18

--------------------------------------------------------------------------------



 

(b)                                 Such arbitration shall be conducted by a
tribunal consisting of three (3) arbitrators, with one neutral arbitrator to be
appointed by each party within 15 days after commencement of the arbitration and
the third neutral arbitrator to be appointed within 30 days of the commencement
of the arbitration by the two (2) arbitrators so appointed. If a party fails to
appoint an arbitrator within the allotted time, then JAMS shall appoint such
arbitrator, and if the two arbitrators do not agree upon the third arbitrator
within the allotted time, the third arbitrator shall be appointed by JAMS in
accordance with its rules.  All arbitrators shall serve as neutral, independent,
and impartial arbitrators. The arbitrators shall be lawyers admitted to the
practice of law in the State of New York.

 

(c)                                  Such arbitration shall be held in the
Borough of Manhattan, City of New York, State of New York, or such other
location to which the parties hereto may agree, and shall be in the English
language.

 

(d)                                 Except as required by Law, the parties and
the arbitrators shall maintain the confidential nature of the arbitration
proceeding (including without limitation the existence of the proceeding, the
pleadings, and any information exchange in discovery, the hearing, and the
award), except as may be necessary to prepare for or conduct the arbitration, or
except as may be necessary in connection with a court application for a
preliminary remedy, a judicial challenge to an Award or its enforcement, except
that to the extent necessary a party may disclose the existence of the
arbitration and the pleadings to a party’s legal or financial or tax advisors or
as required by any of its organizational documents or agreements with respect to
indebtedness; provided that each recipient has consented to keep the material
confidential in accordance with applicable Law and professional norms.  A party
may request the arbitrators to order additional confidentiality protection with
regard to particular information or types of information.  Any court proceedings
relating to the arbitration, including, without limiting the generality of the
foregoing, any proceeding for provisional relief (including temporary
restraining orders, temporary protective orders, and preliminary injunctive
relief) pending arbitration or in aid of arbitration or both or any proceeding
seeking to enforce, confirm, modify or vacate an arbitration award, shall be
filed under seal with the court, to the extent permitted by Law.

 

(e)                                  The arbitrators may grant any legal or
equitable remedy that would otherwise be available from a court of competent
jurisdiction under applicable Law, including specific performance or injunctive
relief; provided, however, that before the arbitration panel is selected as
provided in this Agreement, provisional relief, including temporary restraining
orders, temporary protective orders, and preliminary injunctive relief, pending
arbitration or in aid of arbitration or both shall be available solely from the
federal and state courts of the State of New York as provided in Section 12.8 or
pursuant to the JAMS Emergency Relief Procedures.

 

(f)                                   Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof and
enforcement of the award may be sought in any manner permitted by applicable
Law.

 

(g)                                  Expenses, attorneys’ fees and costs
incurred in such binding arbitration shall be the obligation of and paid by the
party incurring such fees and expenses.  The parties

 

19

--------------------------------------------------------------------------------



 

shall share equally all expenses of JAMS (including those of the arbitrators)
incurred in connection with any arbitration.

 

(h)                                 If JAMS is unable or unwilling to commence
arbitration with regard to any such Dispute within thirty (30) calendar days
after the parties have met the requirements for commencement as set forth in
Rule 5 of the JAMS Comprehensive Arbitration Rules and Procedures, then the
Dispute shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the “AAA”)
then in effect.  Any such arbitration shall be subject to the provisions of
subparagraphs (b) through (g) above (as if the AAA were JAMS).  If the AAA is
unable or unwilling to commence such arbitration within thirty (30) calendar
days after the parties have met the requirements for such commencement set forth
in the aforementioned rules, then either party may seek resolution of such
Dispute through litigation in accordance with Section 6.4 hereof.

 

Section 6.9.                                Reconciliation.  In the event that
the Company and Stockholders’ Representative are unable to resolve a
disagreement with respect to the matters governed by Section 2.1, Section 2.2,
Section 3.1, Section 4.3 or Section 4.4 within the relevant period designated in
this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a partner or principal in a nationally recognized
accounting or law firm (the “Expert”) in the particular area of disagreement
mutually acceptable to both parties.  Unless the Company and the Stockholders’
Representative agree otherwise, the Expert shall not, and the firm that employs
the Expert shall not, have any material relationship with PubCo, Parent, the
Company, the Stockholders’ Representative or other actual or potential conflict
of interest.  The Expert shall resolve any matter relating to the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  For the avoidance of doubt, the Expert shall determine only those
matters that are in a Reconciliation Dispute and the Expert’s determination will
be based upon and consistent with the terms and conditions of this Agreement.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid as prescribed by this Agreement and
such Tax Return may be filed as prepared by the Company, subject to adjustment
or amendment upon resolution.  The costs and expenses relating to the engagement
of such Expert or amending any Tax Return shall be borne by the Company except
as provided in the next sentence. The Company and the Stockholders’
Representative shall bear their own costs and expenses of such proceeding,
unless (i) the Expert adopts the Stockholders’ Representative’s position, in
which case the Company shall reimburse the Stockholders’ Representative for any
reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Company’s position, in which case the Stockholders’
Representative shall reimburse the Company for any reasonable out-of-pocket
costs and expenses in such proceeding.  Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 6.9 shall be decided
by the Expert.  The Expert shall finally determine any Reconciliation Dispute
and the determinations of the Expert pursuant to this Section 6.9 shall be
binding on the Company and the Stockholders’ Representative and may be entered
and enforced in any court having competent jurisdiction. The determination by
the Expert will be based solely on presentations with respect to such disputed
items by the Company

 

20

--------------------------------------------------------------------------------



 

and in deciding any matter, the Expert (i) will be bound by the provisions of
this Section 6.9, and (ii) may not assign a value to any item greater than the
greatest value for such item claimed by either the Company or the Stockholders’
Representative or less than the smallest value for such item claimed by the
Company or the Stockholders’ Representative.

 

Section 6.10.                         Withholding.  Notwithstanding any other
provision of this Agreement, the Company or its withholding agent shall be
entitled to deduct and withhold from any payment payable pursuant to this
Agreement such amounts as the Company is required to deduct and withhold with
respect to the making of such payment under any provision of U.S. federal,
state, local or foreign tax law.  Compensatory payments in respect of any of the
Cash Settled Options, Rollover Options or RSUs of the Sellers shall be paid
through the Company’s payroll procedures and subject to applicable employment
taxes.  To the extent that amounts are so withheld, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Stockholders’ Representative for the benefit of the Sellers.

 

Section 6.11.                         Consolidated Group Matters; Transfers of
Corporate Assets.

 

(a)                                 If PubCo, Parent or the Company becomes a
member of an affiliated or consolidated group of corporations (other than the
current affiliated or consolidated group of which PubCo is the parent) that
files a consolidated income tax return pursuant to Sections 1501 et seq. of the
Code (the “New Tax Group”): (i) the provisions of this Agreement relating to
Parent, PubCo, the Company or the existing Tax Group shall be applied with
respect to the New Tax Group as a whole; (ii) Tax Benefit Payments shall be
computed with reference to the consolidated taxable income of the New Tax Group
as a whole; and (iii) any net operating losses of the New Tax Group shall not be
included when calculating Modified Tax Liability and Hypothetical Tax Liability
under this Agreement.  Notwithstanding anything herein, if PubCo, Parent or the
Company become a member of a New Tax Group as a result of a Change of Control,
the provisions of Articles III and IV shall control.

 

(b)                                 If any Person the income of which is
included in the income of PubCo and its Subsidiaries (or New Tax Group, as
applicable) transfers one or more assets to a corporation (or any Person treated
as such for Tax purposes) with which such entity does not file a consolidated
tax return pursuant to Section 1501 of the Code, for purposes of calculating the
amount of any Tax Benefit Payment (e.g., calculating the gross income of the
Company’s affiliated or consolidated group and determining the Realized Tax
Benefit) due hereunder, such Person shall be treated as having disposed of such
asset in a fully taxable transaction on the date of such transfer.  For purposes
of this Section 6.11(b), the consideration deemed to be received by such entity
shall be equal to the fair market value of the transferred asset.

 

Section 6.12.                         Actions of the Stockholders’
Representative.  For the purposes of this Agreement, any decision, act, consent
or instruction of the Stockholders’ Representative shall constitute a decision
of all Sellers and shall be final, binding and conclusive upon each Seller, and
the Company may rely upon any decision, act, consent or instruction of the
Stockholders’ Representative as being the decision, act, consent or instruction
of each Seller. Section 9.14 (Stockholders’ Representative) of the Merger
Agreement applies to this Agreement mutatis mutandis.

 

21

--------------------------------------------------------------------------------



 

[Remainder of page intentionally left blank.]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

 

Agiliti, Inc.

 

 

 

By:

/s/ Thomas J. Leonard

 

Name:

Thomas J. Leonard

 

Title:

Chief Executive Officer

 

 

 

 

 

Agiliti Holdco, Inc.

 

 

 

 

By:

/s/ Thomas J. Leonard

 

Name:

Thomas J. Leonard

 

Title:

Chief Executive Officer

 

 

 

 

 

IPC/UHS, L.P.

By: IPCIII GP, LLC, its general partner

By: Irving Place Capital Partners III SPV, L.P., its sole member

By: IPC Advisors III SPV, L.P., its general partner

By: IPCM GP, LLC, its general partner,

as Stockholders' Representative

 

 

 

 

By:

/s/ Keith Zadourian

 

Name:

Keith Zadourian

 

Title:

Partner

 

23

--------------------------------------------------------------------------------



 

Exhibit A

 

Estimated NOL’s and Deductible Expenses(1)

 

Category

 

Estimated Amount

 

NOLs

 

$

160,000,000

 

Success-Based Fees

 

$

10,000,000

 

Capitalized Financing Costs

 

$

3,500,000

 

Payments to Optionholders and RSU Holders

 

$

73,000,000

 

Medicare Taxes

 

$

1,000,000

 

Incremental Debt Costs

 

0

 

Other Transaction Expenses

 

$

6,300,000

 

 

--------------------------------------------------------------------------------

(1)         All amounts listed on Exhibit A reflect estimates of the total
expenses incurred.  The amounts reflected on the Exhibit A do not reflect the
potential of whether an expense will be included for tax purposes and shall not
be binding on the Parties hereto.

 

--------------------------------------------------------------------------------